DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The specification is objected to as the first paragraph mentioning the priority information is not consistent with the information provided on the Application Data Sheet.  The applicant is requested to amend this paragraph to mention that this application claims also priority to International Patent Application PCT/US2018/047429.
Drawings
The drawings are objected to for the following
37 C.F.R. 1.84(h)(3) states:
The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a 
The drawings are objected to under 37 C.F.R. 1.84(h)(3) as the heavy use of hatching (combined with the small size of the drawings) makes it difficult to see each component and lead line.
37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to under 37 C.F.R. 1.84(l) because the reference item numbers cannot be easily read.
Figures 2 and 3 are color photographs.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. 1.84(a)(2) is granted. Any 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. 1.84(b)(2).
Finally, figures 1-5 must be designated by a legend such as --Prior Art-- because only that which is old is illustrated as (a) figures 1a through 1e show the prior art AIRTrac device as found in and identical to figures 1a through 1e of prior art United States Patent Application Publication 2014/0297204, (b) figures 2 and 3 merely show the mounting location for the AIRTrac device as mentioned in at least paragraph 13 of the aforementioned publication, and (c) figures 4, 5a, and 5b merely represent how the prior art AIRTrac device and cement would interact in a known rotating drum.  See MPEP § 608.02(g).  See also paragraph 16 of the specification where it is stated "The present invention provides a new use of air measurement information provided by the AIRtracTM sensor". 
Corrected drawings in compliance with 37 C.F.R. 1.121(d) are required in reply to this action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 C.F.R. 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-14 require a sensor that measures viscosity of a concrete in a rotating drum.  The applicant's specification states:
One parameter that is often not known is the precise volumetric amount of concrete that is in a concrete truck, particularly after a partial pour has occurred.
The signal processor 12 may be configured to receive the signaling sensed, and determine corresponding signaling containing information about a volumetric amount, or a viscosity, or both, of the slurry (like concrete) concrete in the rotating container or drum, based upon the signaling received. 
A second parameter of the concrete that the AIRtracTM can determine is the viscosity of the concrete. The viscosity of a fluid is 
The amount of the "tilt" of the concrete in the drum will depend on the viscosity of the fluid (or concrete) and the speed of rotation of the drum. The drum rotation speed can be determined by the 3-axis accelerometer and the "tilt" can be determined by the same techniques described above. With knowledge of these parameters along with geometric shape of the drum the concrete viscosity can be determined. Furthermore, with knowledge of the concrete constituents including amount of water, sand, rock and their respective densities, the slump of the concrete can be determined. 
The applicant has not described how they actually utilize the tilt information, drum rotation speed, and drum geometric shape to actually determine the precise viscosity of the concrete.  Claims 1 and 14 obtain angular positions of a sensor.  Claim 1s and 14 obtain entry and exit points of the sensor in relation to a slurry.  The tilt information and entry/exit information is provided to a signal processor.  The signal processor then determines a volume and/or viscosity of the slurry. 
The court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
First, claims 1 and 14 do not even require the use of the known drum geometry which appears to be essential to the actual volume determination process.  Therefore, the claims 2/s).  Dynamic viscosity units are N·s/m2, Pa s or kg/(m·s).  There is also the centimeter-gram-second (CGS) system as g/(cm·s), dyne·s/cm2 or poise (p) where 1 poise = 1 dyne·s/cm2 = 1 g/(cm·s) = 1/10 Pa·s = 1/10 N·s/m2.  The applicant has simply not provided any information (clear disclosure including examples, equations, charts, figures, etc.) that how they obtain the corresponding signaling containing information on volume and/or viscosity of a slurry in a rotating drum.  A person, upon reviewing the present application and claims, will require extensive experimentation in order to make or use the invention based on the content of the disclosure. 
With regard to the remaining Wands factors one of ordinary skill, upon reviewing the present application (and at least the other prior art including Roberts et al.) would not be able to determine the volume or viscosity of a slurry in a rotating drum given that there is no known correlation between tilt and entry/exit points to volume viscosity and the nature of the surface shape of any slurry in a rotating drum is highly dependent on the consistency of the slurry, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856